DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 11, 2019, and the Response to Restriction Requirement filed July 8, 2021.  Claims 1-18 are currently pending.  Claims 1-12 and 15-18 are under examination.
Non-elected claims 13 and 14 are WITHDRAWN.
Elected claims 1-12 and 15-18 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 15-18, in the reply filed on July 8, 2021 is acknowledged.  Claims 1-12 and 15-18 are under examination.

Priority
This application is a continuation-in-part and the national stage entry of PCT/EP2017/082465, filed December 12, 2017, which claims priority to EP 16203436.7, filed December 12, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4, 7, 16, and 18 are objected to because of the following informalities:  
Regarding claim 4, the word “copolymer” should be inserted between “random” and “are” in line 2 (“…random copolymer are …”).  Appropriate correction is required.

Regarding claim 7, the “step of (II)” should be changed to “step of (b)” to maintain consistent step labels.  Appropriate correction is required.

Regarding claim 16, the comma in line 4 should be replaced by “and” (“…III (R90)2N-Si(OR91)3 and a compound having a structure …”).  Appropriate correction is required.

Regarding claim 18, the steps of (II) and (III) should be changed to (b) and (c) to maintain step labels consistent with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the use of “a)” in delineating the steps suggests that there should be additional steps recited in the claim.  For clarity, the examiner suggests amending claim 1 to read “comprising the step of preparing a propylene homopolymer …”).  In addition, the phrase "for example" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)
Because claims 2-12 and 15-18 depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reasons claim 1 is indefinite.

Regarding claim 17, the phrase "for example" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)
Because claim 18 depends from claim 17, it contains all of the limitations of claim 17 and is therefore indefinite for the reason claim 17 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054).
Regarding claim 1, Leinonen teaches a process for the preparation of a propylene homopolymer comprising the following steps:

    PNG
    media_image1.png
    347
    747
    media_image1.png
    Greyscale

(Abstract; p. 17, lines 11-22.)  Leinonen further teaches that the second polymerization reactor (R2) is preferably a gas-phase reactor.  (p. 12, lines 28-29.)  Step (c) of Leinonen corresponds to the polymerization step of claim 1.  The gas-phase polymerization process preferably occurs at a temperature of 80°C (see IE2, Table 1), which is within the claimed range.  As for the reactor pressure, Leinonen teaches that the pressure in R2 is preferably 15 to 40 bar (see p. 14, lines 23-26), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Leinonen.

Regarding claim 2, Leinonen teaches that the propylene homopolymer preferably has an MFR2 of 8.0 g/10 min (8.0 dg/min) (see IE2, Table 1; p. 26, line 29), which is within the claimed range.

Regarding claim 3, Leinonen teaches two FOG values – 114 ppm for pellets and 102 ppm for plagues.  (IE2, Table 2.)  Both of these values are within the claimed range.

Regarding claim 4, Leinonen teaches that the catalyst may be prepolymerized prior to the polymerization process.  (p. 17, line 24.)  The prepolymerization process occurs in a prepolymerization reactor upstream to the first polymerization reactor.  (p. 15, lines 16-19.)

Regarding claims 5 and 16, Leinonen teaches that the polymerization catalyst is a Ziegler-Natta catalyst comprising an external electron donor.  (p. 17, lines 28-29; p. 23, line 7 – p. 24, line 2.)  Regarding claim 16 specifically, preferred external donors include Si(OEt)3NMe2 and Si(OEt)3NEt2.  (p. 23, lines 16-31.)

Regarding claim 6, as discussed above, Leinonen teaches a propylene homopolymer produced by polymerizing propylene in the presence of a catalyst.  (See paragraph 20 above, which is incorporated by reference herein.)  Claim 6 does not limit the propylene polymer to only copolymers.  That is, because claim 6 also includes the limitations of claim 1 (from which claim 6 depends), claim 6 also includes the limitation that the polypropylene may be a propylene homopolymer.  Because Leinonen teaches such a polymer, claim 6 is rendered obvious by Leinonen.

Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) as applied to claim 1 above, and further in view of Grein et al. (WO 2015/150042).
Regarding claims 7 and 11, Leinonen teaches all of the limitation of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)
The difference between Leinonen and claim 7 is that Leinonen does not teach visbreaking the resulting polypropylene.  However, visbreaking polypropylene is known in the art.  For example, Grein teaches the following process:

    PNG
    media_image2.png
    178
    496
    media_image2.png
    Greyscale

(p. 6, lines 20-27.)  Step ii) corresponds to the visbreaking step of claim 7, and step iii) corresponds to the FOG reduction step of claim 11.  Because the ratio of MFR of the resulting visbroken polypropylene to 
Grein further teaches that visbroken polymers of a given molecular weight have a better balance of processing and physical properties than non-visbroken polymers.  (p. 5, lines 8-11.)  Thus, it would have been obvious to one of ordinary skill in the art to have subjected the polypropylene of Leinonen to the visbreaking process of Grein to improve the balance of processing and physical properties of the polypropylene.

Regarding claim 8, Grein teaches that the ratio of MFR of the resulting visbroken polypropylene to MFR of initial polypropylene is preferably 4 to 10 (see p. 6, lines 30-33), which is within the claimed range.

Regarding claim 9, Grein teaches that the target MFR is 20-50 g/10 min (see p. 6, lines 12-14), which is within the claimed range.

Regarding claim 10, as noted above, the process of Grein reduces the FOG value of the initial polypropylene.  The FOG value of the initial polypropylene (the polypropylene of Leinonen) is 114 ppm for pellets and 102 ppm for plaques.  (IE2, Table 2.)  By subjecting the initial polypropylene to the process of Grein, the FOG value of the resulting polypropylene will necessarily be lower than that reported by Leinonen, and the value will certainly be within the claimed range.

Regarding claim 15, as noted above, Leinonen teaches all of the limitation of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)  Leinonen also teaches two FOG values – 114 ppm for pellets and 102 ppm for plagues.  (IE2, Table 2.)  Both of these values are within the claimed range.  
As also noted above, it would have been obvious to one of ordinary skill in the art to visbreak the polypropylene of Leinonen via the process of Grein.  Grein teaches that the ratio of MFR of the resulting visbroken polypropylene to MFR of initial polypropylene is preferably 4 to 10 (see p. 6, lines 30-33), which 
Finally, Grein teaches that the target MFR is 20-50 g/10 min (see p. 6, lines 12-14), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Grein.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) as applied to claim 1 above, and further in view of van der Ham et al. (US 2012/0022222).
Regarding claim 12, Leinonen teaches all of the limitation of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)
The difference between Leinonen and claim 12 is that Leinonen is silent as to what type of gas phase reactor is used.  However, horizontal stirred gas-phase reactors are well known in the art.  For example, van der Ham teaches that horizontally stirred gas phase reactors are “typically used” gas phase reactors.  (para. [0006].)  It would have been obvious to one of ordinary skill in the art to make use of a known technique or reactor type to produce the polypropylene homopolymer.  (See MPEP 2143(I)(C).)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) as applied to claim 16 above, and further in view of Zakharov et al. (WO 2015/091983).
Regarding claim 17, Leinonen teaches all of the limitations of claim 16.  (See paragraph 24 above, which is incorporated by reference herein.)  As noted above, Leinonen also teaches that the 3NMe2 and Si(OEt)3NEt2.  (p. 17, lines 28-29; p. 23, line 7 – p. 24, line 2; p. 23, lines 16-31.)
The difference between Leinonen and claim 17 is that Leinonen does not teach the particular recited Ziegler-Natta catalyst.  However, such catalysts are known in the art.  Zakharov teaches a Ziegler-Natta catalyst made via the following steps:

    PNG
    media_image3.png
    342
    549
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    547
    media_image4.png
    Greyscale

(p. 3, line 19 – p. 4, line 7.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the procatalyst of Zakharov in the polymerization process of Leinonen to take advantage of the benefits of that procatalyst, namely, a better yield and narrow molecular weight distribution.  (Zakharov, p. 2, lines 19-21.)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leinonen et al. (WO 2015/075054) in view of Zakharov et al. (WO 2015/091983) as applied to claim 17 above, and further in view of Grein et al. (WO 2015/150042).
Regarding claim 18, Leinonen in view of Zakharov teaches all of the limitations of claim 17.  (See paragraph 35 above, which is incorporated by reference herein.)
The difference between Leinonen and claim 18 is that Leinonen does not teach visbreaking the resulting polypropylene.  However, visbreaking polypropylene is known in the art.  For example, Grein teaches the following process:

    PNG
    media_image2.png
    178
    496
    media_image2.png
    Greyscale

(p. 6, lines 20-27.)  Step ii) corresponds to the visbreaking step of claim 7, and step iii) corresponds to the FOG reduction step of claim 11.  Because the ratio of MFR of the resulting visbroken polypropylene to MFR of initial polypropylene is greater than 1, the MFR of the resulting polypropylene is higher than that of the initial polypropylene.
In addition, the process of Grein reduces the FOG value of the initial polypropylene.  The FOG value of the initial polypropylene (the polypropylene of Leinonen) is 114 ppm for pellets and 102 ppm for plaques.  (IE2, Table 2.)  By subjecting the initial polypropylene to the process of Grein, the FOG value of the resulting polypropylene will necessarily be lower than that reported by Leinonen, and the value will certainly be within the claimed range.
Grein further teaches that visbroken polymers of a given molecular weight have a better balance of processing and physical properties than non-visbroken polymers.  (p. 5, lines 8-11.)  Thus, it would have been obvious to one of ordinary skill in the art to have subjected the polypropylene of Leinonen to the visbreaking process of Grein to improve the balance of processing and physical properties of the polypropylene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763